Citation Nr: 1313861	
Decision Date: 04/25/13    Archive Date: 05/03/13

DOCKET NO.  03-25 881A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for heart murmur.

2.  Entitlement to service connection for a gynecological disorder to include pregnancy problems and pelvic inflammatory disease.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from August 1988 to July 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated in June 2001, May 2009, and September 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

These claims were remanded most recently in February 2011 for further development.  The RO was asked to obtain additional medical examination to determine the nature and etiology of the Veteran's claims.  The Veteran underwent a PTSD examination in July 2012, and an adequate opinion was rendered.  Unfortunately, and for reasons explained below, the issues of entitlement to service connection for a heart murmur and pregnancy complications must again be remanded.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

For the reasons addressed in the remand portion of the decision below, the Board finds that further development is required with respect to the Veteran's heart murmur and pregnancy problems.  Accordingly, these claims are remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is credible evidence to corroborate the occurrence of the Veteran's claimed in-service SCUD missile attack. 

2.  Resolving all doubt, the competent evidence shows a relationship between the current acquired psychiatric disability, to include PTSD, and the credible in-service stressors.

CONCLUSION OF LAW

Service connection for PTSD is warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Notice and Assistance

The claim of service connection for an acquired psychiatric disability, to include PTSD, has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome noted above, no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Claim for Service Connection for PTSD

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2012).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2012).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In the absence of presumption, to establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.'  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304(f) (2012).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).

To establish entitlement to service connection for PTSD, the evidence must satisfy three basic elements.  Generally, there must be (1) medical evidence diagnosing PTSD; (2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred (although several presumptions exist which serve to ease this evidentiary burden in some cases).  38 C.F.R. § 3.304(f).  The PTSD diagnosis must be made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  38 C.F.R. § 4.125(a).

VA has amended its rules for adjudicating disability compensation claims for PTSD, in 38 C.F.R. § 3.304(f)(3), to liberalize the evidentiary standard for establishing the required in-service stressor in certain cases.  See 75 Fed. Reg. 39,843 (July 13, 2010) (announcing final rule, incorrectly listing effective date as July 12, 2010) and 75 Fed. Reg. 41092 (July 15, 2010) (correcting effective date to July 13, 2010).  However, because the competent evidence includes a verified stressor, the provisions of the amended regulation regarding stressor verification are not applicable.

      a)  Factual Background

The Board notes that the Veteran's service treatment records are unavailable for review, except for a single enlistment examination report which included normal psychiatric findings.  The Veteran submitted copies of service treatment records, dated in May 1990, in support of her claim.  A review of these records note no complaints or diagnosis of PTSD or any other mental health disability in service.  A review of the Veteran's military separation document shows no evidence that she received any decoration which verifies exposure to combat or any other stressful experience in service.

In a December 2008 statement, the Veteran described witnessing SCUD missile attacks from January to April of 1991 in Riyadh.  Service personnel records show the Veteran served in Saudi Arabia from February 1991 to April 1991.  There is no evidence which shows the Veteran was involved in combat during military service.  The records do note the Veteran was in Al Jubail on February 11, 1991.  Information from the Internet website, www.gulflink.osd.mil, notes there was a confirmed SCUD attack on Al Jubail on February 11, 1991.  

During a December 2008 and November 2009 private psychological evaluations, the Veteran complained of experiencing recurrent intrusive thoughts, particularly related to the rocket attacks to which she was exposed.  During the December 2008 evaluation, she reported that during her first night in-country, an alarm "went off".  She grabbed for her gas mask, and had to run out of the tent.  She had her boots on and was shaking when the "all hold" was announced.  She explained that the SCUD that was fired was faulty and failed to detonate itself.  The Veteran reported that for the remainder of her tour of duty, she always took her shower prior to dark, and did not sleep without her uniform on.  She reported that the attacks went on "every night" from February until April 1991.  Cognitive and physiological responses to trauma cues were reported to occur in reaction to sounds of sirens, which triggered recall of the rocked attacks.  She complained of recurrent nightmares and night sweats.  She also described a history of intensive effort geared toward the avoidance of thoughts, feelings, activities, and places associated with her traumatic experiences.  The Veteran reported intensification in intrusive thoughts upon exposure to news reports concerning the Fort Hood shootings.  After a mental status evaluation, the diagnosis included PTSD. 

During a May 2009 VA examination, the Veteran reported learning about SCUD attacks and return fire by Patriot missiles. She reported a couple guys were killed in the motor pool working on vehicles.  She was worried during the air raids and getting into shelters.  She finished her tour of duty in Hawaii and decided to go home.  After a mental status evaluation, the examiner found a diagnosis of PTSD was not warranted.  The Veteran had absent or minimal symptoms, good functioning in all areas, interested and involved in different activities, social effective, caring and sensitive to family responsibilities and behaviors.  The examiner noted she was satisfied with life and with no more than everyday problems or concerns. 

During a July 2012 VA examination, the examiner found the Veteran's symptoms do not meet the diagnostic criteria for PTSD or any other psychiatric disorder under DSM-IV criteria.  The Veteran reported she typically has no trouble sleeping, but noted that since she has been on summer vacation, she has had some difficulty staying asleep through the night.  She stated that when she hears sirens, it reminds her of the alarm that went off notifying them of SCUD missiles while in Saudi Arabia.  The examiner noted that she did not appear distressed when discussing this and denied that she ever re-lives her combat.  She reported that she does not like "nonsense," and noted that friends tell her she is short-tempered, but she does not agree.  She described occasional days when she awakens feeling "blah" with little motivation or desire to get out of bed, but that these moments are seldom and short-lived.  She otherwise denied any psychological complaints.  Upon mental status examination, the examiner noted there was no evidence of any anxiety, depression, psychosis, or other psychological symptoms significant enough to indicate clinical severity or warrant a diagnosis of any clinical disorder.  She was noted to be a well-adjusted individual with no significant impairment in her social or occupational functioning. 

      b)  Analysis

The Board finds that the December 2008 and November 2009 private psychological evaluations by a psychologist are adequate for evaluation purposes.  Specifically, the examiner interviewed the Veteran and conducted psychiatric testing.  There is no indication that the examiner was not fully aware of the Veteran's past medical history, that he misstated any relevant fact, or that he based his opinion on an in-service stressor that has not been corroborated.  Therefore, the Board finds the private examiner's opinion to be of great probative value.

Both the above discussed December 2008 and November 2009 private psychological evaluations are competent medical evidence, which are probative of whether the Veteran has an acquired psychiatric disability that is related to service. The Board notes that the VA examiners found that the Veteran did meet the criteria for a diagnosis of PTSD, but noted that there were in-service military events that were sufficient to cause PTSD.  As noted above the Veteran's in-service stressor related to SCUD missile attacks have been verified.  Therefore, at the very least, the evidence is in equipoise, and any doubt is resolved in the Veteran's favor.

Accordingly, service connection for an acquired psychiatric disability, to include PTSD, is warranted.  The claim is thus granted in full.


ORDER

Entitlement to service connection for posttraumatic stress disorder (PTSD) is granted.




REMAND

The Board regrets the further delay another remand will cause the Veteran, but to decide this case based on the evidence of record would be unfairly prejudicial to the Veteran.  Therefore, the case must again be remanded for compliance with the August 2011 remand directives.  

In regard to the pregnancy problems claim, the Board notes that during a March 2009 VA examination, the examiner opined that the early 1990s was most likely the onset of a sexually transmitted disease- namely pelvic inflammatory disease.  Although the Veteran did have ectopic pregnancy during service, the examiner stated that it was mainly the result of a pre-existing pelvic inflammatory disease secondary to sexually transmitted disease; she was successfully treated for the ectopic pregnancy with no complications.  This suggests that as the Veteran's ectopic pregnancy was due to an in-service diagnosis of pelvic inflammatory disease, and it can be inferred that in-service pelvic inflammatory disease could have caused the fibroid uterus and subsequent hysterectomy. 

In the March 2009 VA examination report, it was acknowledged that the process of pelvic adhesion did obviously continue and a second ectopic pregnancy occurred 4 years later.  Yet, in a July 2012 VA examination report, another VA examiner noted that fibroid uterus symptoms developed past military discharge.  

The question remains unanswered whether the Veteran's in-service diagnosis of pelvic inflammatory disease caused or aggravated a diagnosis of a fibroid uterus resulting in a hysterectomy.  Therefore, the Board concludes that an additional VA medical opinion is required in this case.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (when the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).

Regarding the heart murmur claim, the Board acknowledges that the March 2009 VA medical examination found that hypertensive heart disease was not present, and that heart murmur was absent.  However, earlier outpatient treatments records are on file include findings of a heart murmur, which would appear to be sufficient to constitute a current disability.  Moreover, the initial May 1990 in-service hospitalization report stated that review of systems was negative except for a mild heart murmur.  In short, there is both in- and post-service evidence of a heart murmur.  

In an October 2012 VA examiner report, the examiner opined that the Veteran's heart murmur is less likely than not related to her time in service as military service as military service does not result in "heart murmurs" when compared to civilian life.  She has other co-morbid conditions which could affect the heart murmur. 

Nevertheless, it is still unclear the evidence of record whether the Veteran incurred a chronic disability manifested by heart murmurs during active service.  Therefore, further competent medical examination/opinion is required with respect to this claim.  See Colvin v. Derwinski, supra.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall return the claims file to the VA examiner who conducted the July 2012 VA heart disease examination for an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed heart murmur had its onset during active service or is in any was etiologically related to the Veteran's military service.

A complete rationale must be provided for all opinions expressed.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  After obtaining any additional records to the extent possible, the RO should obtain an opinion by a VA gynecologist.  The examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the symptomatology which resulted in the June 2007 hysterectomy, as well as the hysterectomy itself, was a residual of the in-service pregnancy problems/ectopic pregnancy or pelvic inflammatory disease.

A complete rationale for any opinion expressed must be provided.

3.  To help avoid future remand, the RO/AMC must ensure the required actions have been accomplished (to the extent possible) in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, undertake corrective action before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After the above development is completed and any other development that may be warranted, the RO/AMC must readjudicate the claims.  If any benefit sought is not granted, the Veteran and her representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


____________________________________________
A. C. MACKENZIE 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


